Citation Nr: 1616896	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  11-01 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to May 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board previously considered this issue and remanded in October 2015.  Although the Veteran originally claimed service connection for PTSD, the evidence shows diagnoses of major depressive disorder and anxiety disorder that were reasonably encompassed by his claim. The issue has been reclassified accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).


FINDINGS OF FACT

The evidence shows that the Veteran's currently diagnosed major depressive disorder with anxious distress is related to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder with anxious distress have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision grants the service connection benefit sought on appeal, the Veteran could not be prejudiced and discussion of compliance with the Veterans' Claims Assistance Act is not necessary.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 
38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran, his friend, and his daughter are competent to report symptoms and experiences observable by their senses, and the Board finds them credible as their statements are detailed and generally consistent.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  

After review of the record, the Board finds that the criteria for service connection for depressive disorder have been met.  See 38 C.F.R. §§ 3.303, 3.310.

First, the evidence shows current mental health disabilities.  The February 2010 and December 2015 VA examiners diagnosed the Veteran with anxiety disorder and major depressive disorder.  VA records throughout the claims period show diagnosis of and treatment for depression.  The Veteran's daughter also noted that he was very depressed, did not do anything, and did not go out.  See December 2012 statement.  

The Veteran claimed PTSD.  However, he is not competent to make a complex mental health diagnosis without medical training, and the evidence does not support PTSD.  VA treatment records do not show a diagnosis of PTSD.  See Jandreau, 
492 F.3d at 1377.  The Veteran had a negative PTSD screen in March 2007.  The February 2010 VA examiner found that the Veteran did not have PTSD because he did not meet criterion C or D.  The December 2015 examiner agreed and explained that he used the Clinician-Administered PTSD Scale for the DSM-V (Diagnostic and Statistical Manual of Mental Disorder, 5th Edition).  The examiner questioned the Veteran on intrusive memories, unpleasant dreams, and psychological distress, to which the Veteran responded in the negative.  For criterion C, the examiner asked the Veteran about avoidance of memories and external reminders.  The Veteran noted that the memories crossed his mind and he asked the Lord to help him dismiss them and that he was scared of people hurting him.  The examiner found the Veteran's avoidance symptoms to be absent or subthreshold.  Based on incomplete criteria, the examiner found that the Veteran did not have PTSD.  As such, there is no competent evidence to support a PTSD diagnosis during the pendency of this appeal.     

The Veteran contends that his current mental health disability is related to service.  In that regard, the Veteran reported an in-service stressor of flying over Vietnam at night, receiving enemy fire, and fearing for his life.  In a December 2015 statement, he wrote that he suffered from depression while stationed in Okinawa but was afraid to report the problem because he did not want to be taken off flight status.  The Joint Services Records Research Center corroborated the Veteran's stressor report with evidence that his unit was stationed at the Nha Trang Air Base and was attacked by South Vietnamese fire in 1968.  See January 2010 report, DD214.  While his stressor was corroborated and the VA examiners found it sufficient to support a PTSD diagnosis, the Veteran did not meet the other criteria for PTSD.  Additionally, the December 2015 examiner found no nexus between current mental complaints and service because there was no evidence of mental health problems in service and depression presented in 2008, many years after discharge.   

Regardless, service connection is warranted on a secondary basis.  See 38 C.F.R. § 3.310.  The evidence is at least in equipoise showing that the Veteran's current major depressive disorder with anxious distress is related to medical issues with his service-connected disabilities.  The Veteran is service connected for residuals of prostate cancer, hearing loss, erectile dysfunction, tinnitus, and dermatitis.  The December 2015 examiner found that the symptoms of depressive disorder with anxious distress began in 2008 following medical complications, which have compounded in the years since.  VA treatment records note that the Veteran developed prostate cancer around that time and underwent a prostatectomy in August 2009.  Similarly, the records show that the Veteran first presented for mental health treatment in July 2009 during this period of cancer treatment.  In 2012, the Veteran's fishing buddy reported knowing him for six years and noticing changes in his mood and increased isolation.  In a January 2014 statement, the Veteran noted that he stayed at home in his room often due to stomach pain from prostate cancer and headaches.  He reported that he could not watch television with his family because he had to have the volume very loud to compensate for his hearing loss and tinnitus.    

The February 2010 examiner found that the Veteran's major depressive disorder resulted from his son being shot and becoming a partial quadriplegic.  July 2009 mental health treatment also notes that the Veteran was caring for his son who was a paraplegic.  The Board relies on the expertise of the examiners to determine the etiology of depression.  The Board finds these two opinions to be adequate and probative; however, it finds that the evidence, as discussed above, is in equipoise that his major depressive disorder with anxious distress is secondary to his service-connected disabilities.  In situations with an approximate balance of positive and negative evidence, the benefit of the doubt goes to the veteran.  See 38 C.F.R. § 3.102.  As such, the Board resolves doubt in the Veteran's favor and finds that depressive disorder with anxious distress is proximately due to or the result of service-connected disabilities and service connection is warranted. 38 C.F.R. §§  3.102, 3.310(a). 


ORDER

Entitlement to service connection for major depressive disorder with anxious distress is granted.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


